               Case 2:14-cr-00004-JAD-VCF Document 331 Filed 06/05/20 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                    Case No.: 2:14-cr-00004-JAD-VCF

 4              Plaintiff
                                                            Order Granting Motion to Reconsider,
 5 v.                                                              Vacating Order, and
                                                               and Directing Further Briefing
 6 Lanalsikov Lowe,
                                                                         [ECF No. 329]
 7              Defendant

 8             Lamalsikou Lowe 1 is serving an 87-month federal prison sentence after a jury found him

 9 guilty of being a felon in possession of a firearm and possessing cocaine with intent to distribute

10 and the Ninth Circuit affirmed. 2 In a one-page motion, Lowe moved under 28 U.S.C. § 2255 to

11 vacate his conviction for being a felon in possession of a firearm under the Supreme Court’s

12 recent decision in Rehaif v. United States. 3 I denied that motion without requesting government

13 response because I found that the files and records of this case conclusively show that he is

14 entitled to no such relief. 4

15             Lowe’s counsel now points out in a motion for relief from judgment that I entered that

16 ruling prematurely and while the court was waiting for his counsel to consult with Lowe about

17 his pro se motion. 5 Counsel asks me to set aside that ruling and allow him to supplement Lowe’s

18 pro se arguments before making the decision on § 2255 relief. 6 The government responds that it

19

20   1
         The spelling of Lowe’s name in the caption is error.
     2
21       ECF Nos. 271; 285.
     3
         Rehaif v. United States, 139 S. Ct. 2191 (2019).
22   4
         ECF Nos. 327, 328.
23   5
         ECF No. 329.
     6
         Id.
              Case 2:14-cr-00004-JAD-VCF Document 331 Filed 06/05/20 Page 2 of 2



 1 has no objection to allowing the supplementation, and it argues that my order resolving Lowe’s

 2 pro se motion was erroneous in another way: this Court lacked the authority to reach the merits

 3 because the motion constitutes an unauthorized second and successive petition. 7

 4             Because I prematurely denied the motion without waiting for a supplemental filing from

 5 counsel, IT IS HEREBY ORDERED that the motion for reconsideration [ECF No. 329] is

 6 GRANTED. 8

 7             IT IS FURTHER ORDERED that the Order Denying Motion to Vacate Sentence and

 8 resulting judgment [ECF Nos. 327 & 328] are VACATED and SET ASIDE, and the Motion to

 9 Vacate Sentence under 28 U.S.C. 2255 [ECF No. 319] is REINSTATED.

10             IT IS FURTHER ORDERED that counsel for defendant has until June 15, 2020, to file a

11 supplement to Lowe’s pro se motion [ECF No. 319]. The government will have until July 15,

12 2020, to file a response to the supplemented motion. Counsel for defendant will then have until

13 July 31, 2020, to file a reply. No further briefing on this issue will be entertained.

14             Dated: June 5, 2020

15                                                                _______________________________
                                                                  U.S. District Judge Jennifer A. Dorsey
16

17

18

19

20

21

22

23   7
         ECF No. 330.
     8
         By this order, I take no position on the merits of the government’s arguments.

                                                       2
